Citation Nr: 1443750	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to July 1998. 

The Veteran's right knee disability has been service-connected since the day after separation from service.  It had been rated based on limitation of motion with a 0 percent rating prior to May 1, 2002 and a 10 percent rating thereafter.  VA received the Veteran's claim for an increased rating on August 25, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO increased the assigned evaluation for the right knee disability from 10 to 30 percent, effective from August 25, 2008 (date of claim).  The Veteran appealed the assigned evaluation. 

In September 2010, the Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing from the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded the matter on appeal in December 2010 and September 2012 to the RO (via the Appeals Management Center) for additional development.  The case has been returned to the Board for further appellate consideration.  

While additional evidence, including a VA examination report and additional VA treatment records, was associated with the record subsequent to the March 2013 supplemental statement of the case (SSOC), the Board notes that the Veteran, through her representative, waived her right to have this evidence considered by the agency of original jurisdiction (AOJ) in March 2013 correspondence.  See 38 C.F.R. § 20.1304.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).
FINDING OF FACT

For the entire appeal period, the Veteran's right knee disability has been manifested by symptoms including painful motion, with flexion limited to 90 degrees and extension limited to 20 degrees; neither recurrent subluxation nor lateral instability in the right knee was objectively shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran submitted her claim for service connection for an increased rating for the service-connected right knee disability in August 2008.  In a pre-adjudicatory letter sent to the Veteran in October 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the increased rating claim at hand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this respect, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of the Veteran and VA in developing her claim, and how VA determines disability ratings and effective dates of award.

Moreover, VA examinations were obtained; and the Veteran was afforded the opportunity to submit additional evidence and argument, which she did.  The Veteran was also afforded the opportunity to testify before the Board.

The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Neither the Veteran nor her representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, all evidence necessary to decide this claim has been obtained.  The Veteran's service medical treatment records have been included in the claims file and reviewed.  VA has either obtained, or made sufficient efforts to obtain, records corresponding to all VA and private treatment described by the Veteran pertinent to the claim decided herein.  VA has provided the Veteran with VA medical examinations of her right knee in November 2008, January 2011, February 2013, and June 2014.  These examination reports contain all findings necessary to decide the claim for an increased rating for the service-connected right knee disability.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that these actions were conducted by health care professionals, and the associated reports reflect review of the Veteran's prior medical history and records. 

Finally, the Board remanded the claim decided herein in December 2010 and September 2012.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO has substantially complied with the prior remand orders.  The RO obtained medical examinations and opinions as requested by the Board.  Additionally, the RO obtained VA and private treatment records identified by the Veteran. 
Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

The Veteran seeks a higher schedular disability rating for her service-connected right knee disability.  She asserts that her right knee disability has increased in severity.  She states that she experiences difficulties with walking, sitting, navigating stairs, and bending her knee.  The Veteran relates that her knee swells, causes pain, and locks-up.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim an increased rating in excess of 30 percent for the right knee disability, and that this claim must be denied.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

During the appeal period, the right knee disability has been rated 30 percent disabling under Diagnostic Code 5261, limited motion in extension.  Under that code, limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2013).  When rating a knee joint, other rating considerations arise.

Where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VA's General Counsel held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  See 69 Fed. Reg. 59990 (2004).

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2013).

Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71 , Plate II, § 4.71a, Diagnostic Code 5257 (2013).

Turning to the evidence, private express care treatment records show that the Veteran sought treatment in August 2008 with complaints of right knee swelling and pain.  She described the severity of her symptoms as moderate.  Upon examination, the Veteran's right knee had full range of motion and edema was present.

Private treatment record dated in September 2008 indicate that the Veteran was seen several times that month for a history of progressive swelling and discomfort in the right knee, with a sensation of catching.  Upon examination, the Veteran's right knee was noted to have some bogginess to the synovium.  The knee was non-tender with no real effusion.  Range of motion was from 0 to 120 degrees, with no instability.  Magnetic resonance imaging (MRI) in September 2008 demonstrated diffuse hypertrophy of the synovium predominantly in the anterior lateral compartment.  There were no significant degenerative changes and no evidence of meniscal tear.  The impression was of synovial hypertrophy and inflammatory arthropathy versus pigmented villonodular synovitis.

In November 2008, the Veteran underwent a VA joints examination to evaluate her right knee disability.  The Veteran reported that she was having increasing swelling and severity, frequency, and duration of flare-ups of pain, with deceased range of motion.  She indicated that she experienced constant, moderate, 4/10 level pain without locking or instability.  She said she was treated with Percocet that had a positive effect, although she limited her intake due to adverse side effects.  The Veteran reported that she was employed at a manager at the phone company, which required her to walk on stairs.  She stated that the right knee disability interfered with her mobility and the pain affects her concentration.  She indicated that she takes annual leave when she has problems with her knees.  Her activities of daily living, such as sleeping, chores, and driving, were affected by the right knee disability.  The Veteran endorsed experiencing flares of pain that were severe at a level of 10/10, which occurred every day and will last all day.  She used a knee brace as an assistive device, with poor response.  

Range of motion measurements of the right knee revealed that extension lacked 20 degrees to neutral, with pain, and flexion was from 20 to 130 degrees, with pain.  The examiner indicated that range of motion of the right knee is additionally limited following repetitive use due to pain, resulting in a 20 degree further reduction in flexion.  The range of motion was 20 to 100 degrees actively and passively after repetitive use.  Examination of the right knee was stable with Lachman testing.  There was a posterior drawer sign of 6 mm posteriorly, anteriorly it was negative, and varus and valgus stressing was negative.  There was palpable tenderness throughout the right knee with grade 2 moderate crepitus.  The McMurray test was normal.  The examiner noted grade 2 moderate swelling of the knee.  The examiner rendered a diagnosis of grade 2 moderate chondromalacia of the knee with swelling.'

VA treatment records show that in June 2009, the Veteran reported experiencing a burning sensation in her right knee.  Upon physical examination, there was a mobile soft issue mass at the inferior lateral right patellar border, and palpation demonstrated consistency of a lipoma or viscous fluid filled syst.  There was no tenderness or guarding.  Flexion was reported to be from 0 to 95 degrees, symmetrically.  There were no other right knee abnormalities noted.  The examiner indicated that the assessment was knee arthralgia, and stated that the pain complaints are not fully collaborated by clinical findings.  In February 2010, the Veteran reported transitory right knee aching and stiffness, although the Veteran indicated that there was no limitation of motion or pain at that encounter.  The right knee range of motion was from 0 to 90 degrees lying supine, without patellar apprehension, effusion, or gait impairment.  The examiner indicated that mild symmetric ligamentous laxity was of dubious significance.  

During a September 2010 video conference hearing before the undersigned Veterans Law Judge, the Veteran testified that her right knee disability was worsening.  She stated that she was not selected for a position she wanted at work because she could not pass the required physical training due to her right knee disability.  The Veteran said that she had been advised to get a total right knee replacement, but she decided not to get it after she obtained a second opinion that she was too young for a total knee replacement.  The Veteran also stated that her knee gives out often and sometimes gets so swollen that she cannot even put on the knee brace.

In support of her claim, the Veteran submitted a statement from a physician in October 2010.  This physician stated that the Veteran suffered from severe chondromalacia of the right knee.  At that time, her right knee extension was reported to be limited to 30 degrees, and the Veteran had a knee brace to assist her with mobility.  Private treatment records from this physician dated the same day indicate that the Veteran's extremities were without edema and there was no redness, swelling warmth, or tenderness about the right knee.  There was crepitus on full extension, but no evidence of instability.  Motor strength was noted to be normal.  The assessment was chronic knee pain and chondromalacia.  

The Veteran was provided another VA joints examination in January 2011, during which the claims file was reviewed.  The Veteran complained of right knee pain that was present on a daily basis and was essentially constant, averaging 7/10 in intensity.  She said that the pain tended to be worse with weather changes and any sort of activity, including going up and down stairs.  She endorsed symptoms of locking, instability, and a large amount of swelling in the right knee.  The Veteran denied ever having surgery on the right knee, but reported a history of recurrent right knee aspirations and cortisone injections with mild to moderate improvement of her pain symptoms temporarily, although the swelling and pain eventually return.  She had undergone physical therapy with no significant benefit, and was taking ibuprofen 3 times per day with moderate improvement of her pain symptoms, but no complete resolution.  The Veteran worked as a manager at a phone company in the call service.  Her ability to do her job was affected because she was not as productive as she would prefer to be because she had difficulty sitting for prolonged periods because of right knee pain and swelling, and her concentration was affected at times as well.  She denied that her activities of daily living were affected and she did not experience flare-ups.  She did use a right knee brace.  The Veteran indicated that while at work, she had problems adhering to a certain dress code because she cannot wear certain shoes because it puts more pressure on her right knee.  

Upon physical examination of the right knee, the Veteran was unable to fully extend the knee, as she only had extension to 20 degrees and flexion to 90 degrees, with pain throughout the entire range of motion.  The Veteran was able to perform repetitive range of motion of the right knee without additional pain or limitation in her range of motion. She had a large effusion that was warm but not red.  The effusion was dramatic when compared to the left knee.  The Veteran had tenderness to palpation over the medial and lateral compartments.  There was no guarding found on examination.  Further , she had normal anterior drawer, posterior drawer, McMurray's, and Lackman's tests, and the right knee was stable to varus and valgus stressing.  Plain films of the right knee showed a large effusion but otherwise read as normal.  The diagnosis was chronic right knee pain and swelling with synovitis.  The examiner noted that there was no guarding, recurrent chronic subluxation, or lateral instability found upon examination.  The examiner likewise did not appreciate any weakened movement, excessive fatigability, or incoordination.

In October 2012, another VA examiner reviewed the claims file and the results of MRI of the right knee performed on the same date.  The VA examination note indicated that the impression of the MRI was of multiple synovial based soft tissue masses within the femorotibial joint compartment of the right knee, most likely representing localized nodular synovitis.  The reviewing physician indicated that after the Veteran's history and examination were obtained, there have been no changes from the prior examination performed by an orthopedic specialist in January 2011.  Per the MRI report and physical examination, the diagnosis is consistent with nodular synovitis and degenerative joint disease.  This is consistent with the expected sequelae of the trauma/injury that occurred while in service.

The Veteran had another VA examination in February 2013, during which the claims file was reviewed.  The examiner indicated that the diagnosis pertaining to the Veteran's knee was right nodular synovitis.  The Veteran endorsed experiencing pain and swelling in the knee.  She reported that she saw an outside orthopedic specialist who recommended knee replacement, buy another physician advised against it.  The Veteran did endorse flare-ups, which she described as "locking up."  Initial range of motion measurements showed that right knee flexion was to 140 degrees or greater, with objective evidence of painful motion beginning at 140 degrees or greater.  Right knee extension ended at 0 degrees or in hyperextension, with no objective evidence of painful motion.  Right knee range of motion measurements were unchanged following repetitive use testing, and there was no functional loss or functional impairment of the knee.  There was tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Muscle strength testing revealed normal strength in the right knee in flexion and extension.  Joint stability tests were all normal in the right knee, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had never had any meniscal condition or surgical procedure for such.  She had not had a total knee joint replacement or arthroscopic or other knee surgery.  The examiner found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to her right knee disability.  The examiner noted that the Veteran regularly used a brace as an assistive device, which helped to prevent right knee pain.  The examiner indicated that imaging studies of the right knee did not document degenerative or traumatic arthritis, or patellar subluxation.  The examiner noted the results of the October 2012 MRI of the Veteran's right knee.  Finally, the examiner indicated that the right knee disability impacted the Veteran's ability to work, as she worked managing a call center and must walk daily.  When her knee is locking up or swelling it makes it hard for her to walk.

VA treatment records show that the Veteran sought emergency treatment in February 2014 for right knee pain of 4 to 5 days duration.  She reported that her pain usually subsides after several days, but she had been using ice and pain medication with no relief.  Upon examination the joint appeared very unstable and asymmetrical.  The assessment was right knee pain, chronic but getting worse with weakness.

In June 2014, the Veteran was provided another VA examination to evaluate her right knee disability, during which the claims file was reviewed.  The examiner indicated that the Veteran was diagnosed with bursitis of the right knee.  The Veteran reported that her pain is off and on and she was able to walk on the knee, although with flexion she had pain and discomfort.  She had visible swelling of the knee.  The Veteran denied flare-ups that impact the function of the knee.  Initial range of motion measurements showed that right knee flexion ended at 120 degrees, with objective evidence of painful motion beginning at 110 degrees.  Right knee extension ended at 0 degrees or in hyperextension, with no objective evidence of painful motion.  After repetitive use testing, the Veteran did not have additional limitation in range of motion of the right knee, and there was no functional loss or functional impairment of the right knee.  The Veteran did not have tenderness or pain to palpation for joint line or soft issues.  Muscle strength testing in the right knee was normal for flexion and extension.  Knee joint stability tests were normal on the right, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have any additional conditions, including meniscal conditions and meniscal surgery, total knee joint replacement, or arthroscopic surgery.  The examiner indicated that the Veteran did not use any assistive devices as a normal mode of locomotion.  

Imaging studies did not document degenerative or traumatic arthritis or patellar subluxation.  The examination report included the findings of February 2014 X-rays, which indicted right knee bursitis.  The examiner indicated that the Veteran's right knee disability did not impact her ability to work.  The examiner remarked that the Veteran had functional limitation secondary to pain and discomfort and decreased range of motion secondary to swelling.  With repetitive real life use, the Veteran may have additional loss in range of motion with increased swelling.  The examiner was unable to state the exact degree lost since it would be of mere speculation.  

In written statements, the Veteran has indicated that her right knee disability has worsened and causes her to experience pain, swelling, and episodes of locking.  She also claims that she has difficulty with walking sitting, standing, and weight bearing due to the disability.

In light of the evidence of record and applicable law, the Board finds that the Veteran's right knee disability is appropriately evaluated as 30 percent disabling.  While the October 2010 private physician indicated in a note that the Veteran's right knee extension was limited to 30 degrees at that time, such is inconsistent with the findings recorded on the underlying treatment records dated the same day which indicated "crepitus on full extension."  Accordingly, the Board assigns less probative weight to the findings reported in that note due to the inconsistencies with the underlying treatment records contained therein, and when considered with other evidence of record.  As the several VA examinations provided information consistent with the provisions of 38 C.F.R. § 4.71a and with the other evidence of record, greater probative value is assigned to the findings on those examinations.

The Veteran's right knee extension has been shown during the VA examinations to be limited to 20 degrees, at worst.  Under Diagnostic Code 5261, such limitation warrants a 30 percent evaluation.  The Board finds that the 30 percent rating presently assigned adequately addresses her additional complaints of pain, weakness, crepitus, and swelling, and the reported functional limitations caused by her disability.  In this regard, during the November 2008 VA examination, the Veteran's extension was limited to 20 degrees during initial range of motion testing and there were no additional limitations in extension flowing repetitive use.  During the January 2011 VA examination, the Veteran's extension was only to 20 degrees, with pain, although she was able to perform repetitive range of motion of the right knee without additional pain or limitation of range of motion.  In February 2013 and June 2014, extension ended at 0 degrees, without objective evidence of painful motion, and on repetitive use, additional no additional limitation in range of motion, function loss, or functional impairment was demonstrated.  Thus, although the medical evidence of record shows that the joint function of the right knee is sometimes affected after repetitive use by pain, it does not demonstrate additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Board notes that precedent opinions of the VA's General Counsel have held that dual ratings may be given for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

In this case, the most probative evidence indicates flexion limited to 90 degrees, even considering pain and repetitive motion.  Such limitation does not warrant a compensable evaluation under Diagnostic Code 5260.  Thus, a separate rating under Diagnostic Code 5260 is not warranted.  

Likewise, although the Veteran has endorsed giving way and instability, the most probative evidence establishes that instability is not present, and a separate rating under Diagnostic Code 5257 is not for consideration.  See VAOPGCPREC23-97; VAOPGCPREC 9-98.  In this regard, September 2008 private treatment records indicated that no instability was present.  Although there was posterior drawer sign of 6 mm posteriorly during the November 2008 examination, the Veteran denied having instability at that time, and the right knee was otherwise stable upon testing.  The October 2010 private physician found no evidence of instability.  Likewise, the right knee was stable upon testing during the January 2011 VA examination, and the examiner indicated that there was no recurrent chronic subluxation or lateral instability found upon examination.  In February 2013 and January 2014 the joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation or dislocation.


In summary, the Board finds that the 30 percent evaluation presently assigned adequately addresses the objective findings and subjective complaints and that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for her right knee disability.

III.  Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the Veteran's right knee disability is primarily manifested by pain on use and limitation of motion. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, as demonstrated above, evaluate disabilities involving the knee based on limitation of motion (DCs 5260 and 5261), and instability or subluxation (DC 5257), all of which were considered in this case as well as consideration of motion and function limited by factors such as pain and weakness, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems and limitations reported by the Veteran in conjunction with her right knee disability are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the right knee disability, no further consideration is required, and the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board acknowledges that the Veteran contends that her right knee disability impacts her ability to work, as the Veteran complains of pain and difficulty while using stairs and walking.  The Board observes that a claim for a total disability rating based on individual unemployability was the subject of an August 2014 rating decision and is not currently before the Board.
In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 30 percent for a right knee disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


